DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 6/3/2022 have been entered.  in the amendment, claims 1, 6, 9, and 14 have been amended.  Claim 10 has been cancelled. 
The objections to claims 1, 9, and 14 have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 6/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,324,203 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The rejection of claims 1-9 and 11-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,324,203 has been overcome. 

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method, comprising: determining a source separation in a cross-line direction of a plurality of seismic source elements to be used in a marine survey based on a positive integer (k), an inverse of a quantity of the seismic source elements (1/S), and a streamer separation (L) in a cross-line direction of a plurality of streamers to be used in the marine survey. 
Independent claim 9 recites a method, comprising: determining an arrangement of a plurality of seismic source elements such that a cross-line source separation between each of the seismic source elements is directly proportional to a cross-line streamer separation (L) between each streamer of plurality of streamers by a sum (k + 1/S); where k is a positive integer less than or equal to a total number of streamers in the plurality of streamers, and S is equal to a total number of seismic source elements in the plurality of seismic source elements. 
Independent claim 14 recites a method of forming a seismic source array, comprising: forming the seismic source array such that a cross-line source separation between two adjacent seismic source elements is directly proportional to a cross-line streamer separation (L) between a plurality of streamers by a sum (k + 1/S); where k is a positive integer less than or equal to a quantity (N) of the plurality of streamers and S is a quantity of the plurality of seismic source elements.  
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 9, and as recited in combination in independent claim 14 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Cambois et al. (EP 2508918), teaches 
a method for a marine seismic survey, comprising: towing streamers that are spaced apart in a cross-line direction by a streamer separation (L); towing seismic source elements that are spaced apart in the cross-line direction by a source separation based on an integer (k), an inverse of a quantity of the seismic source elements (1/S), and the streamer separation as represented by (k + 1/S)L; actuating the seismic source elements (paragraph [0029]; paragraph [0030], line 15, k = 0); and detecting seismic signals at each of a plurality of receivers on the streamers 
an array, comprising: a plurality of seismic source elements configured to be towed by a marine survey vessel, wherein a cross-line source separation between adjacent seismic source elements is at least based on: an integer (k); a cross-line streamer separation (L) between each of a plurality of streamers to be towed by the marine survey vessel for a particular marine seismic survey; and an inverse of a quantity of the plurality of seismic source elements (1/S) (paragraph [0029]; paragraph [0030], line 15, k = 0) 
a method for a marine seismic survey, comprising: performing a marine seismic survey with a plurality of seismic source elements and a plurality of streamers, wherein a cross-line source separation between each of the plurality of seismic source elements is directly proportional to a cross-line streamer separation (L) between each of the plurality of streamers by: a sum of an integer (k) less than or equal to a quantity (N) of the plurality of streamers; and an inverse of a quantity of the plurality of seismic source elements (1/S) (paragraph [0029]; paragraph [0030], line 15, k = 0) 
a method comprising: obtaining geophysical data from a marine seismic survey performed with a plurality of seismic source elements and a plurality of streamers, wherein a cross-line source separation between each of the plurality of seismic source elements is directly proportional to a cross-line streamer separation (L) between each of the plurality of streamers by: a sum of an integer (k) less than or equal to a quantity (N) of the plurality of streamers; and an inverse of a quantity of the plurality of seismic source elements (1/S) (paragraph [0029]; paragraph [0030], line 15, k = 0). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 9, and as recited in combination in independent claim 14. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645